United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Marilyn Murano, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1569
Issued: December 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 9, 2008 appellant timely appealed a September 13, 2007 merit decision of the
Office of Workers’ Compensation Programs granting a schedule award and a February 26, 2008
nonmerit decision denying her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d), the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has more than eight percent permanent impairment
of her right lower extremity for which she received a schedule award; and (2) whether the Office
properly refused to reopen her claim for further review of the merits pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On April 23, 2004 appellant, then a 56-year-old letter carrier, filed an occupational
disease claim alleging that she sustained a right knee condition in the performance of duty. Her
claim was accepted for right knee medial collateral ligament strain and meniscus tear.

On July 12, 2004 appellant filed a claim for a schedule award. In a November 17, 2004
letter, the Office informed appellant that her claim would not be adjudicated until the medical
evidence established that she had reached maximum medical improvement. Appellant
underwent surgery on her right knee in May 2005.
Appellant was referred for an evaluation of any permanent impairment by Dr. Alan
Kimelman, Board-certified in physical medicine and rehabilitation. In an August 16, 2007
report, Dr. Kimelman reviewed appellant’s history of injury and medical treatment. He found
that she had mild right knee pain which interfered with squatting. On examination,
Dr. Kimelman noted equal leg strength between the muscle groups of both the right and left legs
and advised that sensory examination was normal for both extremities. He measured appellant’s
calves and found atrophy of the right calf of two centimeters (cm) when compared to the left.
Dr. Kimelman noted that appellant underwent a partial meniscectomy which represented 10
percent impairment due to loss of shock absorption.
In a September 2, 2007 report, Dr. Leonard Simpson, an Office medical adviser,
reviewed the report of Dr. Kimelman. He noted that two cm of calf atrophy represented eight
percent impairment under Table 17-6 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).1 The Office medical adviser
noted appellant’s complaint of pain with squatting, which he stated represented a Grade 4 deficit,
or 25 percent sensory deficit, under Table 16-10, page 482. He identified the affected femoral
nerve for which a maximum of seven percent impairment was allowed under Table 17-37, page
552. This represented two percent impairment for dysthesia; however, the medical adviser noted
that impairment for atrophy could not be combined with the sensory impairment under the crossusage chart at Table 17-2. In the alternative, the medical adviser noted that diagnosis-based
impairment for the partial meniscectomy represented two percent impairment under Table 17-33,
page 546. The method which provided the highest impairment rating was that based on calf
atrophy of the right leg.
In a September 13, 2007 decision, the Office granted appellant a schedule award for eight
percent impairment of the right lower extremity. The award ran for 23.04 weeks from May 6 to
October 14, 2005.
On November 1, 2007 appellant requested reconsideration, contending that she should be
referred for another examination as Dr. Kimelman did not adequately examine her and that she
experienced constant knee pain. She did not enclose any additional evidence.
In a February 26, 2008 decision, the Office denied appellant’s request for reconsideration
finding that she did not submit new and relevant evidence in support of her claim.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions

1

A.M.A., Guides (5th ed. 2001).

2

and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulation has adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.3 Effective February 1, 2001,
schedule awards were determined in accordance with the A.M.A., Guides (5th ed. 2001).4
In rating impairment of a lower extremity, the A.M.A., Guides provide a cross usage
chart at Table 17-2 that provides which methods of impairment may be combined. It is the
responsibility of the evaluating physician to explain the particular method by which an
impairment rating is made.5
ANALYSIS -- ISSUE 1
Appellant’s claim was accepted for a right medial collateral ligament strain and tear of
the medial meniscus. She underwent surgery in May 2005. Appellant was examined by
Dr. Kimelman, who made findings on physical examination of the right leg. Dr, Kimelman
noted atrophy of the right calf when compared to the left and also addressed appellant’s
complaint of pain with squatting. However, he did not provide a final impairment rating.
Dr. Simpson, an Office medical adviser, reviewed the medical evidence and provided
alternative impairment ratings for the right leg under the A.M.A., Guides. He noted that two cm
atrophy of the right calf was measured by Dr. Kimelman. Under Table 17-6, page 530, the range
of 2 to 2.9 cm of atrophy of the calf represents 8 to 13 percent impairment. Dr. Simpson
properly determined that, as appellant’s atrophy of two cm was at the lower end of the
impairment range, it represented eight percent impairment. He considered alternative methods
for rating impairment, noting that, under Table 17-37, dysthesia of the femoral nerve represented
a maximum impairment of seven percent. Dr. Simpson advised that appellant’s pain with
squatting represented a Grade 4 deficit, or 25 percent sensory deficit. He noted that 25 percent
of the 7 percent maximum value represented 2 percent impairment. Dr. Simpson also rated
impairment based on the partial medial meniscectomy, which represents two percent impairment
under Table 17-33, page 546. He properly noted that the cross-usage chart at Table 17-2 does
not allow combining the three methods of impairment. Therefore, Dr. Simpson advised that the
atrophy impairment rating provided the highest impairment rating.
According to the A.M.A., Guides, Table 17-2, page 526, the eight percent impairment for
atrophy cannot be combined with the two percent impairment for the diagnosis-based
meniscectomy rating or with the two percent impairment femoral nerve impairment. The two
percent impairment for the meniscectomy may be combined with the two percent impairment
femoral nerve impairment, but this would result in four percent impairment. The medical adviser
2

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2).

3

20 C.F.R. § 10.404.

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5

A.M.A., Guides 526.

3

properly determined that the eight percent atrophy impairment provided appellant the largest
impairment rating. The Office medical adviser’s impairment rating constitutes the weight of the
medical evidence.6
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.7
Section 8128(b) provides that when an application for reconsideration does not meet at
least one of the three requirements enumerated under section 10.606(b)(2), the Office will deny
the application for reconsideration without reopening the case for review on the merits.8
Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary
value and does not constitute a basis for reopening a case.9 Evidence that does not address the
particular issue involved does not constitute a basis for reopening a case.10
ANALYSIS -- ISSUE 2
On reconsideration, appellant contended that she should be referred for another medical
evaluation based on her belief that she was not adequately examined by Dr. Kimelman. She did
not submit any relevant and pertinent new evidence. Appellant’s contention does not represent
an argument that the Office erroneously applied a point of law or a new relevant legal argument.
Moreover, she did not submit any medical evidence relevant to the issue of the extent of
permanent impairment of the right lower extremity. Appellant did not meet any of the
requirements for reopening her case for merit review under section 10.606(b)(2). The Office
properly denied further consideration of appellant’s case on the merits.
CONCLUSION
The Board finds that appellant has no more than eight percent impairment of the right
lower extremity. The Board also finds that the Office properly denied her request for
reconsideration.

6

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

7

20 C.F.R. § 10.606(b)(2)(i-iii).

8

20 C.F.R. § 10.606(b)(2).

9

Helen E. Paglinawan, 51 ECAB 407, 591 (2000).

10

Kevin M. Fatzer, 51 ECAB 407 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2008 and September 13, 2007
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: December 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

